Cardwell, J.
This is an appeal in error by J. F. Wright, the unsuccessful defendant, in an action of replevin for the possession of two mules.
The substance of the only assignment of error is that there is no evidence to support the verdict, in that undisputed testimony shows that the mules involved were under mortgage to a third person, and, consequently^ not subject to the pos-sessory action of' the plaintiffs, Bedd Bros.
This objection calls for an. investigation of the proof in the ’case, which, ' for 'the lack- of ' a proper bill of exceptions, is not before us. • The transcript contains what was intended as a bill of exceptions, with a detailed statement of the evidence introduced before.;, t-h'e, jury, .but- it cannot be regarded as a part of the' ■’ -record,-'' and • for that reason cannot .be considered ip’ this Court,
The . appeal was granted at the end of the term, on December 22, 1900, and the defendant was, by order of. the trial Judge, allowed fifteen days from that day for the preparation of his bill of exceptions. The bill of exceptions was signed by the Judge January 6, 1901, the last day of the extension, but- was not “filed” by the Clerk until January 9, three days .later. This was too late. Section 1 of Chapter 275 of the Acts of 1899, which is the only authority for extending time for the preparation of a bill of exceptions beyond the close of the term at which the case is tried, requires, imperatively that it *721shall he both prepared and filed within time allowed for that purpose; and if filed after the expiration of that time it is as if not filed at all, and of no effect whatever. Bettis v. State, 103 Tenn., 339 : Muse v. State, ante, 181; Jones v. Moore, ante, 188.
In the absence of a bill of exceptions the presumption is indisputable that the conclusion reached by the jury is that which the evidence required. Scruggs v. Heiskell, 95 Tenn., 455; Pratt v. Gillespie, 97 Tenn., 217; Daniel v. Coal Co., 105 Tenn., 471.
Affirmed.